Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 21, 22, 24 and 28 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7  of U.S. Patent No. 10.552,714 in view of Chittar US 9,405,773. 

Re claim 21, claims  of the patent discloses 

A method comprising: search  an input image (see claim 6 note that an input image is being searched ); processing, using one or more hardware processors, the input image using a machine learning model to produce a first intermediate image (see claim 1 generating by the first generator step and training step); combining the input image with the first intermediate image to produce a second intermediate image (see claim 1 combining step); processing the second intermediate image using the machine learning model to produce an output image (see claim 1 generating by the second image generator  second generated image ); 





Claim 7 does not expressly disclose receiving, via a user, a search request including an input image; display of the one or more search-result images in the user interface in response to the search request. Chittar discloses receiving, via a user, a search request including an input image ( see claim 1 receiving a query comprising a query image that is sent via a user interface); display of the one or more search-result images in the user interface in response to the search request (see claim 1 display at the user interface at the client machine, results of the searching, the results comprising image members of the obtained set of images that are similar to the query image ).   One of ordinary skill in the art could have easily obtained the input image and search request through a user interface and displayed the results in the interface as disclosed in Chittar and the results (a user image is input through a user interface and search results presented in an output interface) would have been predictable. Therefore it would have bene obvious before the effective filing date of the claimed invention to combine Chittar and Claim 7.


Re claim 22 Claim 1 of the patent discloses wherein the input image comprises a user-captured image (see claim 1 first two lines).




Re claim 28 claim 1 discloses including an article of clothing being worn by a human individual (see claim 1 first two lines ) claim 7 does not expressly disclose wherein the one or more search-result images include one or more images  similar  to the input image   Chittar further  discloses  wherein the one or more search-result images include one or more images  similar  to the input image (see claim 1 note that the result images are similar to the input images  ), the motivation to combine is to search for more products that look like a specified product (see title). Therefore it would have been obvious before the effective filing date to combine Chittar with claim 7 to reach the aforementioned advantage.

Claim 29 30  32 36 and 37  is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15  of U.S. Patent No. 10.552,714 in view of Chittar US 9,405,773. 

Re claim 29 claim 15 (note claim 15 depends from claim 12 and claim 13) discloses A system comprising: one or more processors; and a computer-readable medium having instructions stored there on, which, when executed by the one or more processors, cause the system to perform operations comprising: search  an input image (see claim 13 note that an input image is being searched ); processing, using one or more hardware processors, the input image using a machine learning model to produce a first intermediate image (see claim 12 generating by the first generator step and training step); combining the input image with the first intermediate image to produce a second intermediate image (see claim 12 combining step); processing the 


performing an image-based search using the output image (see claim 15 note that a search may be performed on the output image from the second generator) to identify one or more search-result images (see claim 15 note search result image are determined) ; 


Claim 15 does not expressly disclose receiving, via a user, a search request including an input image; display of the one or more search-result images in the user interface in response to the search request. Chittar discloses receiving, via a user, a search request including an input image ( see claim 1 receiving a query comprising a query image that is sent via a user interface); display of the one or more search-result images in the user interface in response to the search request (see claim  1 display at the user interface at the client machine, results of the searching, the results comprising image members of the obtained set of images that are similar to the query image ).   One of ordinary skill in the art could have easily obtained the input image and search request through a user interface and displayed the results in the interface as disclosed in Chittar and the results (a user image is input through a user interface and search results presented in an output interface) would have been predictable. Therefore it would have bene obvious before the effective filing date of the claimed invention to combine Chittar and Claim 15.

Re claim 30 Claim 12 of the patent discloses wherein the input image comprises a user-captured image (see claim 12 producing step).


Re claim 32 claim 12 discloses  wherein the first intermediate image includes an article of clothing being worn by a human individual (see claim 12 producing step note  that the images are of articles of clothing).

Re claim 36 claim 12 discloses including an article of clothing being worn by a human individual (see claim 12 producing step) claim 15 does not expressly disclose wherein the one or more search-result images include one or more images  similar  to the input image   Chittar further  discloses  wherein the one or more search-result images include one or more images  similar  to the input image (see claim 1 note that the result images are similar to the input images  ), the motivation to combine is to search for more products that look like a specified product (see title). Therefore it would have been obvious before the effective filing date to combine Chittar with claim 15 to reach the aforementioned advantage.

Re claim 37 claim 15 discloses A non-transitory computer-readable medium having instructions stored there on, which, when executed by the one or more processors, cause the system to perform operations comprising (see claim 12 computer readable medium): search  an input image (see claim 13 note that an input image is being searched ); processing, using one or more hardware processors, the input image using a machine learning model to produce a first intermediate image (see claim 12 generating by the first generator step and training step); combining the input image with the first intermediate image to produce a second intermediate image (see claim 12 combining step); processing the second intermediate image using the machine learning model to produce an output image (see claim 12 generating by the second image generator  second generated image ); 





Claim 15 does not expressly disclose receiving, via a user, a search request including an input image; display of the one or more search-result images in the user interface in response to the search request. Chittar discloses receiving, via a user, a search request including an input image ( see claim 1 receiving a query comprising a query image that is sent via a user interface); display of the one or more search-result images in the user interface in response to the search request (see claim 1 display at the user interface at the client machine, results of the searching, the results comprising image members of the obtained set of images that are similar to the query image ).   One of ordinary skill in the art could have easily obtained the input image and search request through a user interface and displayed the results in the interface as disclosed in Chittar and the results (a user image is input through a user interface and search results presented in an output interface) would have been predictable. Therefore it would have bene obvious before the effective filing date of the claimed invention to combine Chittar and Claim 15.



Allowable Subject Matter
Claims 21,22,14, 28-30, 32, 36 and 37  would be allowable if rewritten or amended to overcome the rejection(s) under Obvious type double patenting, set forth in this Office action.

23, 25-27 31 and 33-35 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN T MOTSINGER whose telephone number is (571)270-1237.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571)272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN T MOTSINGER/Primary Examiner, Art Unit 2669